Citation Nr: 0322263	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative joint disease of the right foot, status post 
implant arthroplasty of the first metatarsophalangeal joint 
based on additional disability due to treatment in a 
Department of Veterans Affairs (VA) medical center in July 
1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for degenerative joint 
disease of the right foot, status post implant arthroplasty 
of the first metatarsophalangeal joint.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence of record is in relative equipoise on the 
question of whether the veteran suffered additional 
disability of reflex sympathetic dystrophy and a cocked-up 
hallux deformity of the right great toe as a result of VA 
hospitalization or medical or surgical treatment in July 
1999.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria by which compensation may be awarded 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
reflex sympathetic dystrophy and cocked-up hallux deformity 
of the right great toe based on additional disability as the 
result of VA hospitalization or medical or surgical treatment 
in July 1999 are met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of the 
benefit sought by the veteran on appeal, the Board finds that 
a full and detailed analysis of VA's compliance with these 
new requirements is not needed, as the veteran could derive 
no potential benefit from any additional development or 
notice.

The veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability which resulted from VA surgery on July 24, 1999, 
at which time he underwent a right great toe arthroplasty to 
correct severe hallux limitus of the metatarsophalangeal 
joint.  He claims that the VA surgeon who performed this 
procedure accidentally cut a tendon in his foot, resulting in 
extremely severe pain and foot deformity, and that subsequent 
corrective surgical procedures at VA facilities have not 
helped, but rather have worsened this problem. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2002).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S. Ct. 552 (1994).  
However, for claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997, amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See also 
VAOPGCPREC 40-97.  In this case, as the veteran's claim was 
filed in November 1999, a showing of fault or negligence, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, is necessary in 
order for the veteran to establish his claim.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

A review of the surgical and operative reports contained in 
the veteran's claims file reveals that in July 1999, the 
veteran underwent an implant arthroplasty of the right first 
metatarsophalangeal joint to correct a hallux limitus 
disorder of the right first metatarsophalangeal joint.  
According to this report, the veteran had suffered from a 
long-standing history of pain in the right 1st 
metatarsophalangeal joint, and that conservative treatment 
with orthotics had been unsuccessful.  The surgeon also noted 
that the veteran had undergone a 1st metatarsophalangeal 
joint implant arthroplasty on the left side 4 months earlier, 
with excellent relief of pain, prompting him to seek the same 
procedure on the right side.  At the time of this procedure, 
it was noted that "[t]he patient has been consented after 
risks and benefits of this procedure, understands that there 
is no guarantee with surgery but, in our experience, the 
patients are able to return to their normal activities with 
fewer limitations and minimal complications from this 
surgery.  The patient has been consented for a right first 
metatarsophalangeal joint implant arthroplasty."  Following 
the surgery, the surgeon indicated that there were no 
complications, and the veteran had tolerated both the 
anesthesia and the surgical procedure well.

In February 2000, the veteran again underwent a surgical 
procedure to his right forefoot area at a VA facility.  At 
that time, it was reported that the veteran had been 
experiencing pain in the second intermetatarsal space, with a 
sharp, shooting pain out into the toes and slight numbness to 
the 2nd and 3rd toes.  It was noted that conservative 
treatment with injections and padding had yielded 
insignificant relief of the pain.  Therefore, the veteran 
underwent an excision of a neuroma of the right second 
intermetatarsal interspace in February 2000.  The surgeon 
again noted that the veteran had been apprised of, and 
understood, the risks and benefits of this procedure.  The 
surgeon noted that the veteran tolerated the procedure well 
with no complications.

The veteran underwent a third VA surgical procedure to his 
right forefoot in May 2000.  At that time, it was noted that 
the veteran had a history of an implant placement in the 1st 
metatarsophalangeal joint approximately one year earlier, but 
that the veteran had experienced pain in the area of the 
surgery "ever since the implant was placed."  The surgeon 
noted that the veteran had a deep burning pain in the area of 
the 1st metatarsophalangeal joint consistent with a neuroma.  
It was also noted that the veteran had undergone an excision 
of a 2nd intermetatarsal interspace neuroma three months 
earlier, with no relief.  Therefore, the veteran underwent an 
excision of the silastic double stem implant in the right 1st 
metatarsophalangeal joint, and a neurectomy of the deep 
peroneal nerve.  The surgeon again noted that the veteran had 
been apprised of, and understood, the risks and benefits of 
this procedure.  No complications were noted following this 
procedure.

Following a review of the veteran's claims file, the Board 
has identified only three items of evidence which address the 
veteran's claim that additional disability was incurred as a 
result of VA surgical treatment - two VA examination reports 
and one private examination report.  The first such item is 
the report of a VA peripheral nerves examination conducted in 
October 2001.  The examiner indicated that he had reviewed 
the veteran's claims file.  At that time, the examiner 
recounted the veteran's surgical history, including the fact 
that despite these procedures, the veteran suffered from 
"intolerable pain," described as a stinging, burning pain 
which initially involved the plantar aspect of the right 
great toe, but subsequently extended to involve the dorsal 
aspect of the right great toe and eventually the entire foot, 
most prominently the toes.  Following a physical examination, 
the examiner rendered a diagnosis of complex regional pain 
syndrome.  He then offered the following medical opinion:  

While the patient's foot surgery in 1999 
may have precipitated the development of 
his symptoms, there is no evidence that 
surgical negligence occurred.  Rather, 
surgical procedures are well-known risk 
factors for the development of complex 
regional pain syndrome/RSD.  
Consequently, while the surgery appears 
to have lead [sic] to the development of 
his symptoms, it does not appear that 
negligence caused this disorder. 

The second relevant item of evidence consists of the report 
of a VA joints examination conducted in October 2001.  This 
examiner also noted that he had reviewed the veteran's claims 
file in conjunction with his examination.  He set forth the 
history of the veteran's three operations, and noted that he 
continued to suffer from right foot pain and numbness, 
particularly in the toes.  He also noted the veteran's claim 
that a tendon was inadvertently cut in his foot at the time 
of the first operation, resulting in increased pain, 
numbness, and disfigurement of the foot.  Following an 
examination, the examiner rendered a diagnosis of right foot 
status post three surgeries.  He then offered the following 
medical opinion:

With respect to the specific question of 
the allegation of surgical negligence in 
the 07/99 procedure for the implant to 
this right great toe, I have read the 
operative report thoroughly and do not 
see anything in there regarding 
inadvertent cutting of tendons, 
ligaments, and so forth.  While he 
certainly does have difficulties at the 
present time with the right foot, which 
are permanent, and essentially severe, 
with regard to the specific question of 
surgical negligence 07/99 right large toe 
procedure, I am not able to sustain that 
allegation.

The Board observes that in an addendum to this report a few 
days later, this examiner stated that "It should be noted, 
of course, that he has a severe situation at this time with 
respect to the right foot, taking into account all the 
surgeries and not just the 07/99, which was addressed in my 
original dictation on 10/26/01.  He has an unfavorable 
surgical outcome, with complications, including on a more 
likely than not basis a regional pain syndrome."

Finally, the third relevant item of evidence is an 
examination report by Dr. William J. Leonetti, a foot and 
ankle surgeon at Arizona Foot and Ankle Care, Inc., a private 
health care facility, dated in January 2003.  In this report, 
Dr. Leonetti stated that he had reviewed the veteran's 
medical records, and had examined the veteran's right foot on 
several occasions.  He reported the veteran's surgical 
history, setting forth in great detail the procedures 
performed, the reasons for each procedure, and the results.  
He noted that a review of the July 1999 VA operative report 
showed that there was no mention of damage to the flexor 
tendon apparatus.  He also noted that according to the 
veteran, within a few days of this surgery his right great 
toe was sitting in a cocked-up position, dorsally and 
laterally deviated, which he felt was unusual due to the fact 
that he did not experience this with his identical left foot 
surgery a few months earlier.  He also reported considerably 
more pain on the right foot postoperatively, and an inability 
to put his big toe down on the right after surgery, although 
he was able to do so with his big toe on the left side.  The 
examiner also noted the veteran's reports that he continued 
to experience excruciating pain following the second and 
third surgical procedures, with no relief.  He eventually was 
referred for pain management with a tentative diagnosis of 
reflex sympathetic dystrophy of the right extremity, and 
continued to seek out pain management.

Dr. Leonetti noted that he had first examined the veteran's 
right foot in November 1999, approximately four months after 
his first surgery but prior to his second surgery.  He 
reported his findings at that time, including a gross 
deformity of the first digit of the right foot, which sat in 
a dorsiflexed abducted position, overlapping and sitting on 
top of the second digit dorsally.  He was unable to plantar 
flex or bring his great toe down to the level of his lesser 
digits.  With full weight bearing, his toes sat in a cocked-
up position with lateral deviation.  Following a full 
explanation of his findings, he offered the following 
comments:

Having extensive experience as a board 
certified surgeon and performing silastic 
double-stem implant surgery, and having 
experienced teaching this procedure to 
residents, the deformity of extreme 
dorsiflexion with lateral deviation of a 
great toe after this surgery is caused by 
a damaged flexor tendon apparatus.  The 
big toe has a dorsal and plant tendon 
that work in balance to hold the toe in a 
straight position.  The dorsal tendon 
pulls the toe up; the flexor or plantar 
tendon pulls the toe down.  When one of 
the tendons are [sic] injured, the other 
tendon overpowers the great toe in the 
direction of increased strength.  In this 
particular case, in order to perform the 
implant surgery, a 1.0 cm section of the 
base of the proximal phalanx was cut out 
of [the veteran's] big toe.  This is done 
by using a saw while cutting from top to 
bottom.  It is not uncommon for an 
inexperienced surgeon to cut through the 
bottom of the proximal phalanx bone just 
deep enough to cut the flexor tendon 
apparatus at the same time.  When this 
occurs, the great toe will automatically 
dorsiflex and deviate laterally after the 
surgery.  This is exactly what [the 
veteran] identified within a short period 
of time postop.  This type of deviation 
can only occur with a flexor tendon 
apparatus injury.

Dr. Leonetti then noted that if this deformity is identified 
early on, a second surgical procedure could be performed 
plantarly to repair the flexor tendon.  However, in the 
veteran's case, the flexor tendon injury was never 
identified, and he developed an antalgic gait.  The 
imbalanced weight from the limping-type gait then led to the 
development of pain or inflammation of the soft tissues 
lateral to the first metatarsophalangeal joint, necessitating 
the second surgery to treat these symptoms.  This second 
surgery then caused the veteran to develop increased plantar 
pain in the right forefoot, and also altered the way he was 
able to ambulate due to the fact that he was no longer able 
to invert his foot and place weight laterally.  As a result, 
he developed increased symptomatology directly under the 
first metatarsophalangeal joint where the implant was placed, 
and was diagnosed with a faulty implant and possible neuroma 
of the first interspace, requiring a third surgical 
procedure.  Dr. Leonetti noted that the surgeons removed the 
implant, "which they felt was functioning in a normal 
position," and also removed the deep peroneal between the 
first and second metatarsal.  A review of the pathology 
report showed that it was negative for any neuroma 
development.  The veteran then developed the symptoms of 
reflex sympathetic dystrophy and a chronic regional pain 
syndrome, which continued to plague him on a daily basis, 
with no sign of any near resolution.

Following this detailed explanation, Dr. Leonetti offered the 
following medical opinion:

In retrospect, it appears that the 
multiple symptomatology that [the 
veteran] was treated for snowballed from 
a missed diagnosis of a flexor tendon 
injury from the initial surgery.  The 
cocked-up hallux which developed after 
the flexor tendon had been injured or 
severed led [the veteran] to develop a 
limping antalgic gait which subsequently 
caused probable soft tissue inflammation 
of interdigital nerves, capsular 
structures, and soft tissue structures of 
the middle and outside of this foot due 
to his limping gait.  Attention was 
directed to his symptomatology, and, 
therefore, the second and third 
procedures treated his symptoms and not 
the problem, which was a ruptured or 
severed flexor tendon apparatus.

...As for [the veteran's] right foot, I 
believe the flexor tendon apparatus was 
severed at the time of the surgery and, 
unfortunately, never diagnosed.  This 
occurrence is not considered standard of 
care and is not considered a normal 
outcome or complication for this 
particular surgery.  Severing of the 
flexor tendon as well as misidentifying 
the extreme cock-up and dorsal deformity 
postoperatively is the surgeon's fault 
and not [the veteran's].  I believe that 
the subsequent development of foot pain, 
multiple surgeries, as well as reflex 
sympathetic dystrophy, are completely 
related to the mishap that occurred from 
the initial surgery, thus leading to the 
snowball effect of symptoms and 
mistreatment.

Dr. Leonetti then continued by stating that the veteran's 
current deformity was permanent, and that the veteran would 
be left with a nonfunctional right foot for the rest of his 
life.

Following a review of these three opinions, the Board finds 
that all three examiners appear to be in agreement that 
additional disability resulted from the VA surgery, to 
particularly include regional pain syndrome/reflex 
sympathetic dystrophy (and, in the opinion of the private 
examiner, a cocked-up hallux deformity of the right great toe 
as well).  The remaining question to be answered is whether 
the proximate cause of this additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or an event 
which was not reasonably foreseeable.  In this case, the 
Board notes that the VA examiner who performed the VA 
peripheral nerves examination in October 2001 stated that 
while the VA surgery led to the development of the veteran's 
complex regional pain syndrome, "it does not appear that 
negligence caused this disorder."  The second opinion, by 
the examiner who conducted the October 2001 VA joints 
examination, is somewhat less strong, as the examiner stated 
simply that he was "not able to sustain" the allegation of 
negligence, but nevertheless disfavors the veteran's claim.  
By contrast, the private examiner, Dr. Leonetti, opined that 
the veteran's flexor tendon apparatus was accidentally 
severed during VA surgery, causing reflex sympathetic 
dystrophy, and that "this occurrence is not considered 
standard of care and is not considered a normal outcome or 
complication for this particular surgery."  

In reviewing these opinions, the Board initially observes 
that the VA joints examiner stated that he was unable to 
sustain an allegation of negligence because, after having 
read the July 1999 operative report thoroughly, he "did not 
see anything in there regarding inadvertent cutting of 
tendons, ligaments, and so forth."  However, the Board 
observes that the crux of the veteran's claim is precisely 
that the surgeon did not realize that that the tendon had 
been cut, either at the time of surgery or at the time of 
examinations thereafter, and that the negligence occurred in 
not realizing this fact and not correcting it at the time of 
subsequent surgeries.  Indeed, all three examiners, including 
Dr. Leonetti, acknowledged that the surgical reports did not 
note that the veteran's flexor tendon had been cut.  However, 
Dr. Leonetti emphasized that the veteran's problem was made 
more severe precisely because of the fact that the severed 
flexor tendon apparatus was "never diagnosed," since if 
this deformity had been identified early on, a second 
surgical procedure could have been performed plantarly to 
repair the flexor tendon.  Thus, the Board finds that the 
opinion by the VA joints examiner that he could not sustain 
the allegation of negligence is of limited probative value, 
as it was based solely upon the notations contained in the 
surgical reports themselves.

Thus, the Board finds that it is presented with two credible 
medical opinions - i.e., the October 2001 opinion by the VA 
peripheral nerves examiner and the January 2003 opinion by 
Dr. Leonetti - which reach opposite conclusions regarding the 
issue of negligence.  Both opinions were based on a thorough 
review of the relevant medical records, detailed discussions 
of the reasons for these procedures, the nature of these 
procedures, and the results thereof, and complete 
examinations of the veteran's right foot.  Both examiners 
offered medical opinions, and supported these opinions with 
adequate rationales.  Thus, the Board finds that the evidence 
of record is in relative equipoise on the question of whether 
the veteran suffered additional disability of reflex 
sympathetic dystrophy and a cocked-up hallux deformity of the 
right great toe as a result of VA surgical treatment in July 
1999, the proximate cause of which was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment.  Resolving reasonable doubt in 
the veteran's favor, as we must, the Board finds that 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of as the result of VA hospitalization or medical 
or surgical treatment in July 1999 is warranted.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.800.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of reflex sympathetic dystrophy and a cocked-up 
hallux deformity of the right great toe as a result of VA 
hospitalization or medical or surgical treatment in July 1999 
is granted.


	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

